In re

Debtor:

Case 21-17608-AJC Docs Filed 08/02/21 Page 1 of 7

United States Bankruptcy Court
Southern District of Florida

Alexis Cruzata Case No. 21-17608-AJC

 

Debtor(s) Chapter 7

 

DECLARATION REGARDING PAYMENT ADVICES

 

Copies of all payment advices, pay stubs or other evidence of payment received by the debtor from any employer within 60
days prior to the filing of the bankruptcy petition are attached. (Note: If you worked some, but not all of the 60 days prior,
attach copies of any and all received and provide explanation that you didn't work the full 60 days.

)

Copies of all payment advices are not attached because the debtor had no income from any employer during the 60 days
prior to filing the bankruptcy petition.

Copies of all payment advices are not attached because the debtor:
receives disability payments

is unemployed and does not receive unemployment compensation
receives Social Security payments

receives a pension

does not work outside the home

is self employed and does not receive payment advices

Oooooogo

None of the statements above apply, however, the debtor is unable to timely provide some or all copies of payment advices or
other evidence of payment received
Explain:

Joint Debtor (if applicable):

O

Copies of payment advices, pay stubs or other evidence of payment received by the joint debtor from any employer within 60
days prior to the filing of the bankruptcy petition are attached. (Note: If you worked some, but not all of the 60 days prior,
attach copies of any and all received and provide explanation that you didn't work the full 60 days.

)

Copies of payment advices are not attached because the joint debtor had no income from any employer during the 60 days
prior to filing the bankruptcy petition.

Copies of payment advices are not attached because the joint debtor:
receives disability payments

is unemployed and does not receive unemployment compensation
receives Social Security payments

receives a pension

does not work outside the home

is self employed and does not receive payment advices

OoOooooo

None of the statements above apply, however, the joint debtor is unable to timely provide some or all copies of payment
advices or other evidence of payment received
Explain:

LF-10 (rev. 12/01/09) Page | of 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 21-17608-AJC Docs _ Filed 08/02/21 Page 2 of 7

NOTE: When submitting copies of evidence of payment such as pay stubs or payment advices, it is your responsibility to redact

(blackout) any social security numbers, names of minor children, dates of birth or financial account numbers before attaching for
filing with the court. See Local Rule 5005-1(A)(2).

/s/ Alexis Cruzata Date: August 2, 2021
Alexis Cruzata

Signature of Attorney or Debtor

 

LF-10 (rev. 12/01/09) Page 2 of 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 21-17608-AJC Doc8_ Filed 08/02/21 Page 3 of 7

  
  
     
     

 
 
  

ez Tools

 

(3% EB com BB Row

   

 

 

 

 

 

Address Number oyogygg  CRUUZATA, ALES “Route” Pay Period From

Check Date og/n7f2024 Pay Period Ending Date es/aij2021 Check No, 22790. Pay Pavind Tha
PayfAcerual: : ed Houly [Grose PD 0) pa b Geduction 1) Current C70 Grom
Description “) Hewes Rate Agrount Cede Description Amonnt

       
 

       

 

iP OVERTIME 5.18000 1,606.60 Federal Income Tax
3P OF TAG : 255,07) - Federal FICS Withheld 60.60 695.81
4P HOLIDAY NB 8.00 20,12000 80.96 310.16 _ Federal Medicare Withheld i4iy 162.73
oP SICX NB : 394.68: 101. FAMILY SURP - 79045 367.00 3,882.58.
& P “PERS DAY EXP : : 354.20; 1151 CO GARN FEE - O05 Lah 13.95
? Union Dues OG 95,00
: .

 

 

 

 

 

5030: DUES ARRE&RS D0 S7.004-

 

 

 

 

   

Gross Pay. - Deductions “463.09 = er Pay gaa. aR

 

 

 
Case 21-17608-AJC Docs _ Filed 08/02/21 Page 4of7

Sadi CA hwhudes JL ROwWards cnlerpriseune Roles + Hersonanzaton +

 

 

 

 

 

       

Address Humber )/ 0] CRUZATA, ALESIS Route : “Pay Period From “GefeLj2021
“Check Date “S7/G1/2071 fay Parnd Qiding Date : DG/LS/Z IL Chack fle. 44354 Pay Period They O6/15/2021

 

 

 

 

 

 

 

 

 

“Pay. | PayjAcerual DBA | Deduction

Type) Description : i : Description

P.  EREG TAG
aP “OVERTIME 164534 Federal Medicare Withheld : “a0 LPF

' 4p - “OF {AG , : 393.36 A201: FAMILY SUPP + 79045 AG $349.56

BP HOLIDAY NE / 340.16 LU51: CO GERN FEE - FHI45 : Bo 15.00)
6. P -SICKNB SISA Union Ques : 19.00 - 95.00)
7 P PERS DAY EXP 354,20' S030 DUES ARREARS i 00 57.00)

 

 

 

 

 

 

 

 

 

eos Dedyctions 4o.be- a Nek Pay Pe O8

 

 
Case 21-17608-AJC Docs Filed 08/02/21 Page 5of7

 
   

 

 

Form EB Row & Tools

 

 

 

       

Route

 

   
 

 

  

 

 

 

  
 

 

“Address Number | bara CRUEATA, ALEXIS ee Pay Period From Un 02
Check Date : : “pypazjanst : Pay Perind Ending Date OF TE 2021 Check No. 2773 Pay Period Thru QINSOt
Hourly. Geass ATO Deduction YTD Gross
. Amount Description

 

   
  
 
    

2P : LAGS.BF, 2,430.93 Federal Income Tax : OB

EP “OVERTINE Lata Fadesal FECA Withheld 8203 932.20
aP : OF TAG : S.A PASSO L4h35 B37 Federal Medicare Withheld : 18.96, 218.02
&P LHOLIDAY NE 320.16 LLG FAMELY SUBS - Fades 367.00: 3,183.56
68 “SICK NB : 475.64 1151 COGARN FEE - 79045 125, 17.50
FP “PERS DAY EXP 354,28 Union Cues BY 95.00
g 5030: DUES ARREARS BO 57.0

 

 

 

 

 

 

 

 

   

ASOT Deductions 468.24 ae . ve woo Nat Pay a8

 
 

Case 21-17608-AJC Doc8_ Filed 08/02/21 Page 6 of 7

         

ay Stub History - Pay Stub History Infermatior
(% © com BB now BE tools mes

 

 

 

   

nddress Humber "“Sibpane CRUZATA, ALEXIS oe HSS . Route cee Pay Pariod From “DS/o1jaent
Check Date: as/7ifoee1 Pay Period Ending Date 09/15/2021 Chacko. — zes0g1 Pay Pertod Thr oaspegt

 

 

 

 

 

   
    
  
 

 Castomize eid a

 
    
  

 

     
 

 

 

   

       

 

 

 

 

 

/ Hout | Gross yTe | DBR | Deduction ey YTD Grose
‘Description Hours Rate i Pay Artount | Code | Description AprunE Senaunt
OMERTINE LSA SF Federal Iecoria Tax
aP “OT TAG : 255.07 Federal FICA Withheld : 45.07 635.21
4 Pp HOLIDAY NE : i 29.26 : Fedaral Madicare Withheld Aa7S 148.58
§P “SICK NB 15.00" H)22000 254.80 394,58 LD FAMILY SUPP - 75045 : 341,69 3,615.56
& > : PERS Day EXP : : 354,20: 1152.00 GARR FEE - 79045 " 42h ASG
7 : “Union Dues 19.00 95.00
8 : 5030: DUES ARREARS AO aF.O0
Grose Pay : 3087 aon Padedians sip ae ae Net Bay Bay ae

 
Case 21-17608-AJC Doc8_ Filed 08/02/21 Page 7 of 7

Ket EP Lwdadoe LI EGWaPrdS ENterpriseune Rows + varsonatzanon +

 

   

    

 

    
   

 

 

 

  
   
 

 

 

 

   
 

         
 
 
   
 

   

‘Address Numb apo CRUZATA, ALEXIS Route a fay Period Prom /16/2021
Check Date ONG? 071 = Pay Period Ending Date 96/30/2021 Chexk Na. RO0121 Pay Period Thru 08/30/2021
eee ee Customize Gad)
Pay/Atcrui | | Hourly ‘Gross | VIG Dee Deduction Gurrent” : YTD Gross a
Description Hours Rate Pay Agnount | Cede | Description | Aamdurit Anrount
REG TAG 75,23, 7.45000) LSiF8 41,345,23 ‘Federal Income Tax : 00,
a P OVERTIME : 1,611.34 Federal FECA withiveld 94.09 S537
4p , OT TAG 393.36, Federal Medicare Withheld 22.00 199,06
, 5 P HOLIDAY NB 340,16: 1401, FAMILY SUPP ~ 7G045 367.00 AF46.58
€ BP SICK NB : 475.64 4151 co GARN FEE - 79085 : Las T6235) -
FP PERS DAY EXP : : 354,20 Union Dues : DD 95.00
8 S030 DUES ARREARS ao 57.00

 

 

 

 

 

 

       

ie

“2 Deductions 4gq34 2 Net Bay ince e

 

 

 
